Case 1:17-cr-00183-TWP-TAB Document 43 Filed 04/04/19 Page 1 of 1 PageID #: 164




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION



 UNITED STATES OF AMERICA,                      )
                                                )
                         Plaintiff,             )
                                                )
                    v.                          )       CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                )
 BUSTER HERNANDEZ,                              )
                                                )
                          Defendants.           )

                                               ORDER

        THIS MATTER comes before the Court on the parties’ joint motion to continue the Final

 Pretrial Conference scheduled for April 24, 2019, at 2:00 p.m., and Jury Trial currently set on May 13,

 2019, at 9:00 a.m. The Court, having reviewed the Motion now GRANTS a 4th and final continuance

 of this matter. Because of the age of this case, the parties’ should anticipate no further continuances.

         Therefore, IT IS SO ORDERED that the Final Pretrial Conference in this matter, set for April

 24, 2019, at 2:00 p.m. is RESCHEDULED to July 31, 2019 at 9:00 a.m. in Courtroom 344, and the

 Jury Trial set for May 13, 2019, at 9:00 a.m. is RESCHEDULED to commence on August 19, 2019 at

 9:00 a.m. in Courtroom 344, Birch Bayh Federal Building and United States District Courthouse, 46

 East Ohio Street, Indianapolis, Indiana.

         Additionally, the Court finds that the ends of justice served by the continuance outweigh the

 best interests of the public and Defendant to a speedy trial. The time that lapses between the May 13,

 2019 trial date and the August 19, 2019 trial date is excludable under 18 U.S.C. § 3161 et seq.


                                                            ________________________
        Date: 4/4/2019                                      Hon. Tanya Walton Pratt, Judge
                                                            United States District Court
                                                            Southern District of Indiana
 Distribution to all registered counsel via electronic notification.
